Exhibit 10.2

EXECUTION COPY

 

 

 

GUARANTY

dated as of

August 28, 2012

among

iGATE CORPORATION

AND CERTAIN SUBSIDIARIES

THEREOF IDENTIFIED HEREIN,

and

STANDARD CHARTERED BANK,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

SECTION 1.01.

 

        Credit Agreement

     1   

SECTION 1.02.

 

        Other Defined Terms

     1    ARTICLE II    GUARANTY   

SECTION 2.01.

 

        Guaranty

     2   

SECTION 2.02.

 

        Guaranty of Payment

     2   

SECTION 2.03.

 

        No Limitations

     2   

SECTION 2.04.

 

        Reinstatement

     3   

SECTION 2.05.

 

        Agreement To Pay; Subrogation

     3   

SECTION 2.06.

 

        Information

     3   

SECTION 2.07.

 

        Representations and Warranties; Covenant

     3    ARTICLE III    SUBROGATION AND SUBORDINATION   

SECTION 3.01.

 

        Contribution and Subrogation

     4   

SECTION 3.02.

 

        Subordination

     4    ARTICLE IV    MISCELLANEOUS   

SECTION 4.01.

 

        Notices

     5   

SECTION 4.02.

 

        Waivers; Amendment

     5   

SECTION 4.03.

 

        Lender’s Fees and Expenses, Indemnification

     5   

SECTION 4.04.

 

        Successors and Assigns

     6   

SECTION 4.05.

 

        Survival of Guaranty

     6   

SECTION 4.06.

 

        Counterparts; Effectiveness; Several Agreement

     6   

SECTION 4.07.

 

        Severability

     6   

SECTION 4.08.

 

        Right of Set-Off

     7   

SECTION 4.09.

 

        Governing Law; Jurisdiction

     7   

SECTION 4.10.

 

        WAIVER OF JURY TRIAL

     7   

SECTION 4.11.

 

        Headings

     8   

SECTION 4.12.

 

        Obligations Absolute

     8   

SECTION 4.13.

 

        Termination or Release

     8   

SECTION 4.14.

 

        Additional Guarantors

     8   

 

i



--------------------------------------------------------------------------------

GUARANTY

GUARANTY dated as of August 28, 2012, among iGATE CORPORATION, certain
Subsidiaries thereof from time to time party hereto, and STANDARD CHARTERED
BANK, as Lender (this “Guaranty”).

Reference is made to that certain Credit Agreement, dated as of August 28, 2012
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among iGate Technologies Inc., as borrower
(the “Borrower”), Standard Chartered Bank, as lender (the “Lender”), and
Standard Chartered Bank, as lead arranger. The Lender has agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lender to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Guaranty. Each Guarantor is an affiliate of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Guaranty in
order to induce the Lender to extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Guaranty and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Guaranty.

SECTION 1.02. Other Defined Terms. As used in this Guaranty, the following terms
have the meanings specified below:

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Contributing Party” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty.

“Guarantor” means each Person listed on the signature pages hereof and each
domestic Wholly Owned Subsidiary (other than any Unrestricted Subsidiary, any
Excluded Subsidiary or any Foreign Subsidiary of iGate Corporation or its direct
and indirect Subsidiaries) that becomes a party to this Guaranty.

“Guaranty Supplement” means an instrument in the form of Exhibit I hereto.

 

1



--------------------------------------------------------------------------------

ARTICLE II

GUARANTY

SECTION 2.01. Guaranty. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each of the Guarantors further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each of the
Guarantors waives presentment to, demand of payment from and protest to the
Borrower or any other Guarantor of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

SECTION 2.02. Guaranty of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection.

SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations, or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Lender to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Guaranty;
(iii) any default, failure or delay, willful or otherwise, in the performance of
the Obligations; or (iv) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other
Guarantor or the unenforceability of the Obligations, or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Guarantor, other than the indefeasible payment in full in cash of all
the Obligations. The Lender may in accordance with the terms of the Loan
Documents, at its election, compromise or adjust any part of the Obligations,
make any other accommodation with the Borrower or any other Guarantor or
exercise any other right or remedy available to it against the Borrower or any
other Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully and
indefeasibly paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election

 

2



--------------------------------------------------------------------------------

even though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Guarantor, as the case may be.

(c) Each Guarantor, and by its acceptance of this Guaranty, the Lender, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Lender and the
Guarantors hereby irrevocably agree that the Obligations of each Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

(d) Each Guarantor acknowledges that it will receive indirect benefits from the
financing arrangements contemplated by the Loan Documents and that the waivers
set forth in this Guaranty are knowingly made in contemplation of such benefits.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation, is rescinded or
must otherwise be restored by the Lender upon the bankruptcy, insolvency or
reorganization of the Borrower, any other Guarantor or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Lender has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Guarantor to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Lender in cash the amount of such unpaid Obligation. Upon payment by any
Guarantor of any sums to the Lender as provided above, all rights of such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that the
Lender will not have any duty to advise such Guarantor of information known to
it regarding such circumstances or risks.

SECTION 2.07. Representations and Warranties; Covenant. (a) Each Guarantor
hereby represents and warrants that this Guaranty (i) has been duly executed and
delivered by each Guarantor that is party hereto and (ii) constitutes a legal,
valid and binding obligation of such Guarantor, enforceable against each
Guarantor that is party hereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

3



--------------------------------------------------------------------------------

(b) Each Guarantor that is not otherwise a party to the Credit Agreement hereby
covenants and agrees that each of the covenants and other agreements made by, or
made with respect to, any Loan Party, Loan Parties, Obligor, Obligors and/or the
Obligor Group shall be deemed incorporated by reference into and made an express
part of this Guaranty, as if set forth herein, and such Guarantor shall perform,
observe and comply therewith and be bound thereby with respect to itself and its
respective Subsidiaries.

ARTICLE III

SUBROGATION AND SUBORDINATION

SECTION 3.01. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.02) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation (the
“Claiming Party”), the Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof and the denominator shall be the aggregate net worth of all
the Contributing Parties together with the net worth of the Claiming Party on
the date hereof (or, in the case of any Guarantor becoming a party hereto
pursuant to Section 4.14, the date of the Guaranty Supplement hereto executed
and delivered by such Guarantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 3.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 3.02. Subordination. (a) Notwithstanding any provision of this Guaranty
to the contrary, all rights of the Guarantors under Section 3.01 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by Section 3.01 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Lender, all
Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Lender
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that it would otherwise have. No waiver of
any provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the Lender may
have had notice or knowledge of such Default at the time. No notice or demand on
any Guarantor in any case shall entitle any Guarantor to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Guaranty nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Lender and the Guarantor or Guarantors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 10.01 of the Credit Agreement.

SECTION 4.03. Lender’s Fees and Expenses, Indemnification.(a) The parties hereto
agree that the Lender shall be entitled to reimbursement of its expenses
incurred hereunder from each Guarantor as provided in Section 10.04 of the
Credit Agreement as if such Section were set out in full herein and reference to
“the Borrower” therein were references to “each Guarantor.”

(b) The parties hereto agree that the Lender and the other Indemnitees shall be
entitled to indemnification from each Guarantor as provided in Section 10.05 of
the Credit Agreement as if such Section were set out in full herein and
references to “the Borrower” therein were references to “each Guarantor”.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby. The provisions of this Section 4.03 shall remain
operative and in full force and effect regardless of the termination of this
Guaranty or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this

 

5



--------------------------------------------------------------------------------

Guaranty or any other Loan Document, or any investigation made by or on behalf
of the Lender. All amounts due under this Section 4.03 shall be payable within
ten days of written demand therefor.

SECTION 4.04. Successors and Assigns. Whenever in this Guaranty any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Lender that are contained in
this Guaranty shall bind and inure to the benefit of their respective successors
and assigns.

SECTION 4.05. Survival of Guaranty. All covenants, agreements, representations
and warranties made by the Guarantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guaranty or any other Loan Document shall be considered to have
been relied upon by the Lender and shall survive the execution and delivery of
the Loan Documents and the making of any Loans, regardless of any investigation
made by the Lender or on its behalf and notwithstanding that the Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended under the Credit Agreement, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under any Loan
Document is outstanding and so long as the Commitments have not expired or
terminated.

SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Guaranty may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Guaranty by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Guaranty. This Guaranty shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Lender and a counterpart hereof shall have been
executed on behalf of the Lender, and thereafter shall be binding upon such
Guarantor and the Lender and their respective permitted successors and assigns,
and shall inure to the benefit of such Guarantor and the Lender, and their
respective successors and assigns, except that no Guarantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Guaranty or the Credit Agreement. This Guaranty shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

SECTION 4.07. Severability. Any provision of this Guaranty held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

6



--------------------------------------------------------------------------------

SECTION 4.08. Right of Set-Off. In addition to any rights and remedies of the
Lender provided by Law, upon the occurrence and during the continuance of any
Event of Default, the Lender and its Affiliates are authorized at any time and
from time to time, without prior notice to any Guarantor, any such notice being
waived by each Guarantor (each on its own behalf and on behalf of its respective
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates, to or for the credit or the account of the respective
Guarantors and their Subsidiaries against any and all Obligations then due and
owing to such Lender and its Affiliates hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Lender
or Affiliate shall have made demand under this Guaranty or any other Loan
Document and although such Obligations may be denominated in a currency
different from that of the applicable deposit or Indebtedness. The Lender agrees
promptly to notify the relevant Guarantor after any such set-off and application
made by the Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the Lender
under this Section 4.08 are in addition to other rights and remedies (including
other rights of setoff) that the Lender may have.

SECTION 4.09. Governing Law; Jurisdiction. (a) THIS GUARANTY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS GUARANTY OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS GUARANTY, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTY, EACH GUARANTOR AND THE LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR
AND THE LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS GUARANTY OR OTHER DOCUMENT RELATED THERETO.

SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS GUARANTY OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS GUARANTY, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND

 

7



--------------------------------------------------------------------------------

CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.10 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Guaranty
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Guaranty.

SECTION 4.12. Obligations Absolute. All rights of the Lender hereunder and all
obligations of each Guarantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, any other agreement or instrument, (c) any release or amendment or
waiver of or consent under or departure from any guarantee guaranteeing all or
any of the Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Obligations or this Guaranty.

SECTION 4.13. Termination or Release. (a) This Guaranty and the Guarantees made
herein shall terminate with respect to all Obligations upon the termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations not yet accrued and payable).

(b) A Guarantor shall be automatically released from its obligations hereunder
upon such Guarantor ceasing to be a Material Subsidiary (as certified in writing
by a Responsible Officer).

(c) A Guarantor shall be automatically released from its obligations hereunder
upon the consummation of any transaction or designation permitted under the
Credit Agreement as a result of which such Guarantor ceases to be a Restricted
Subsidiary.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 4.13, the Lender shall promptly execute and deliver
to any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
may reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 4.13 shall be without
recourse to or warranty by the Lender.

SECTION 4.14. Additional Guarantors. Any Person required to become party to this
Guaranty pursuant to Section 6.11 of the Credit Agreement may do so by executing
and delivering to the Lender a Guaranty Supplement and such Person shall become
a Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guaranty.

 

8



--------------------------------------------------------------------------------

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

9



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties hereto have duly executed this Guaranty as of the
day and year first above written.

 

iGATE COPORATION,

as Guarantor

By:

 

/s/ Sujit Sircar

 

Name: Sujit Sircar

 

Title:   Chief Financial Officer

 

iGATE HOLDING CORPORATION,

as Guarantor

By:

 

/s/ Sujit Sircar

 

Name: Sujit Sircar

 

Title:   President

 

iGATE, INC.,

as Guarantor

By:

 

/s/ Mukund Srinath

 

Name: Mukund Srinath

 

Title:   Secretary

 

iGate Guaranty



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as Lender By:  

/s/ Edward L. Hogan

  Name:   Edward L. Hogan   Title:   Secretary By:  

/s/ Andrew Y. Ng

  Name:   Andrew Y. Ng   Title:   Director

 

iGate Guaranty



--------------------------------------------------------------------------------

EXHIBIT I

TO THE GUARANTY

FORM OF

GUARANTY SUPPLEMENT

SUPPLEMENT NO. [        ] (this “Guaranty Supplement”), dated as of
[                    ], to the Guaranty dated as of August 28, 2012, among iGate
Corporation, certain Subsidiaries thereof (as defined below) from time to time
party thereto, and Standard Chartered Bank, as Lender.

A. Reference is made to (i) that certain Credit Agreement, dated as of
August 28, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among iGate Technologies
Inc., as borrower (the “Borrower”), Standard Chartered Bank, as lender (the
“Lender”), and Standard Chartered Bank, as lead arranger, and (ii) the
“Guaranty” referred to therein (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, restated, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Guaranty or in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

B. The Guarantors have entered into the Guaranty in order to induce the Lender
to make Loans. Section 4.14 of the Guaranty provides that Person required to
become party to the Guaranty pursuant to Section 6.11 of the Credit Agreement
may become Guarantors under the Guaranty by execution and delivery of an
instrument in the form of this Guaranty Supplement. The undersigned (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty in order to induce
the Lender to make Loans from time to time under the terms of the Credit
Agreement.

Accordingly, the Lender and the New Guarantor agree as follows:

SECTION 1. Obligations Under the Guaranty. In accordance with Section 4.14 of
the Guaranty, the New Guarantor by its signature below becomes a Guarantor under
the Guaranty with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guaranty shall be deemed to include the
New Guarantor and each reference in any other Loan Document to a “Guarantor” or
a “Loan Party” shall also be deemed to include the New Guarantor. The Guaranty
is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. The New Guarantor represents and
warrants to the Lender that this Guaranty Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. Delivery by Telecopier; Electronic Transmission. Delivery of an
executed counterpart of a signature page to this Guaranty Supplement by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

SECTION 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS GUARANTY SUPPLEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY SUPPLEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS GUARANTY SUPPLEMENT, EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS GUARANTY SUPPLEMENT OR OTHER DOCUMENT RELATED
THERETO.

(c) EACH PARTY TO THIS GUARANTY SUPPLEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
GUARANTY SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY
SUPPLEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS GUARANTY SUPPLEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 4(C) WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.



--------------------------------------------------------------------------------

SECTION 5. Affirmation. Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.

SECTION 6. Severability. In case any one or more of the provisions contained in
this Guaranty Supplement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Guaranty shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. Notice. All communications and notices hereunder shall be in writing
and given as provided in Section 4.01 of the Guaranty.

SECTION 8. Reimbursement. The New Guarantor agrees to reimburse the Lender for
its reasonable out-of-pocket expenses in connection with this Guaranty
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Lender.

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Lender have duly executed this
Guaranty Supplement as of the day and year first above written.

 

[NAME OF ADDITIONAL GUARANTOR], as New Guarantor By:  

 

  Name:   Title:

STANDARD CHARTERED BANK,

as Lender

By:  

 

  Name:   Title: By:  

 

  Name:   Title: